DETAILED ACTION                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 5, 9, 10, 13 have been amended.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1- 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ergen (US 20210409976) in view of Jain et al.(US20170359735) further in view of Jain et al. (US 10123225 herein after Jain2).

Regarding claim 1, Ergen teaches a method for metering network usage and recommended alternatives for reducing usage, comprising:
 measuring network usage of network traffic over a metered network by device and application ([0050] “Dynamic and precise usage information collected from the one or more subscriber client devices 106A-106N allows for smart band/channel selection using the spectrum orchestration module 218 to minimize congestion and interference”, [0056] “End-user/home-based app and traffic type usage: The Wi-Fi console application 108 is configured to log different types of traffic flows such as data, voice and video, and their proportion to the total traffic consumption volume. This information may help end-users understand their customers' needs and traffic consumption behaviors”, [0056] “The Wi-Fi console application 108 is configured to collect Wi-Fi data from the SDK, channel scanning and routers in the vicinity”);
 receive traffic shaper control settings ([0111] “The spectrum orchestration module 218 is configured to provide application aware spectrum allocation in order to consider throughput requirements of each user or the subscriber client device 702 in the home network 700. When neighboring client devices exceed a number of overlapping channels, the need to allocate channels according to session types is inevitable. A 4K TV streaming video or a video conference has different throughput and latency requirements than web browsing); controlling network traffic usage by device and application according to the traffic shaper control settings ([0034] “The Wi-Fi console application 108 comprises suitable logic and/or interfaces that, when executed by a processor, communicates with the central node 112 deployed on the cloud platform 114. The Wi-Fi console application 108 may be configured as a subscriber client device application to be installed on the one or more subscriber client devices 106A-106N for optimizing utilization and performance of the Wi-Fi network 102”, [0111] “The spectrum orchestration module 218 is configured to provide application aware spectrum allocation in order to consider throughput requirements of each user or the subscriber client device 702 in the home network 700. When neighboring client devices exceed a number of overlapping channels, the need to allocate channels according to session types is inevitable. A 4K TV streaming video or a video conference has different throughput and latency requirements than web browsing or email activity”);
 evaluating current devices and current applications ([0036] “the Wi-Fi console application 108 is configured to gather and analyze smart data to enable proactive and real-time optimization facilities for end-users, enterprises and ISPs in collaboration with a cloud processor of the cloud platform 114. The SDK is configured to collect relevant data not only through its mobile app, but also over routers deployed indoors/outdoors and neighboring devices, scanning Radio Frequency (RF) channels in monitoring mode”) and comparing to a recommendations database with alternatives for devices and applications ([0048] “the AI model 214, a cloud database on the cloud platform 114 is configured to receive and store measurements (RF measurements) from client devices in the Wi-Fi network 102. The measurements stored in the cloud database are transmitted to the cloud platform 114. At the cloud platform 114, data processing and multivariable statistics on the measurements are performed”, [0056] “insights/recommendations module 220 is configured to provide various feedback related to home and office Wi-Fi networks which are as follows:
Device/User/Home-based coverage analysis: Coverage analysis indicates whether an end-user has shortage in Wi-Fi coverage or not. If there are coverage problems, ISPs can recommend to their end-users to obtain a mesh system, an extender or an update router”, (Examiner note: The insights/recommendations module 220 uses the AI model (recommendation database) to perform it functions);
 selecting at least one alternative from the recommendations database which will provide expected significant usage savings ([0053] “The insights/recommendations module 220 may comprise suitable logic, interfaces, and/or code that may be configured to provide, using the AI model 214, one or more insights and/or recommendations to an end-user on a dashboard of a subscriber client device using appropriate Application Programming Interfaces (APIs) based on evaluating a QoE of the end-user using the QoE/QoS evaluation module 222”, [0056]“insights/recommendations module 220 is configured to provide various feedback related to home and office Wi-Fi networks which are as follows: Device/User/Home-based coverage analysis: Coverage analysis indicates whether an end-user has shortage in Wi-Fi coverage or not. If there are coverage problems, ISPs can recommend to their end-users to obtain a mesh system, an extender or an update router”);
 presenting the at least one alternative to the end-user with benefits of the at least one alternative shown in terms of the amount of bandwidth savings or fraction of a metered WAN's usage limit that is saved ([0073] “further configured to identify and classify each subscriber behavior … that analyze data used for classification and regression analysis including dead spots, weak signals, outdated equipment”, [0056] “End-user/home-based available bandwidth and supported data rate: The data rate provides the link layer rate, whereas bandwidth provides the theoretical value, that an end-user device is allowed to transmit data at a given instance … This data is used to monitor and forecast data rates over time, which is useful to view and optimize bandwidth usage. It can help clients plan infrastructure needs with a view to minimize costs without compromising QoE”);
 and providing a way for an end-user to order an alternative device or alternative application corresponding to the at least one alternative ([0128] “This has already been implemented in some enterprises and carrier Wi-Fi systems. Some of these functions will also be available in a digital marketplace available for anyone to buy as they need instead of being deployed centrally by an operator”). 
Although Ergen teaches measuring network usage of network traffic through a customer premise equipment (CPE) router over a metered network by device and application ([0050] “Dynamic and precise usage information collected from the one or more subscriber client devices 106A-106N allows for smart band/channel selection using the spectrum orchestration module 218 to minimize congestion and interference”, [0056] “End-user/home-based app and traffic type usage: The Wi-Fi console application 108 is configured to log different types of traffic flows such as data, voice and video, and their proportion to the total traffic consumption volume. This information may help end-users understand their customers' needs and traffic consumption behaviors”, [0056] “The Wi-Fi console application 108 is configured to collect Wi-Fi data from the SDK, channel scanning and routers in the vicinity”).
Ergen does not teach controlling network traffic usage comprising blocking network traffic and rate limiting total network traffic, measuring network usage of network traffic through a customer premise equipment (CPE) router.
However, Jain teaches measuring network usage of network traffic through a customer premise equipment (CPE) router (Fig. 1A “Customer Premise Equipment (CPE) 130)”,[0174] “For each time period , link condition metrics may be determined based on the Layer - 1 and / or Layer - 2 statistics collected during the time period . The link condition metrics provide partial information and WLAN link conditions”,  [0175] “The following examples of link connection metrics relating to overall wireless communications may be deter mined based on Layer - 1 and / or Layer - 2 statistics”, [0176] “avgUsage — Average usage ( in Kbps transmitted and / or received , for example ) over a Sample _ Interval”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ergen to incorporate the teachings of Jain. One of ordinary skill in the art would have been motivated to make this modification in order to minimize energy consumption.
Jain does not teach controlling network traffic usage comprising blocking network traffic and rate limiting total network traffic.
Jain2 teaches controlling network traffic usage comprising blocking network traffic and rate limiting total network traffic (col9 lines 40-47 “Enforcement actions may include, e.g., usage monitoring, blocking, policing, and rate limiting. Usage monitoring may include time-based usage and/or data quantity-based monitoring”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ergen and Jain to incorporate the teachings of Jain2. One of ordinary skill in the art would have been motivated to make this modification in order to improve the efficiency of resource usage.


Regarding claim 3, Ergen teaches a method for metering network usage, comprising:
 measuring network usage of network traffic over a metered network by device, application ([0050] “Dynamic and precise usage information collected from the one or more subscriber client devices 106A-106N allows for smart band/channel selection using the spectrum orchestration module 218 to minimize congestion and interference”, [0056] “End-user/home-based app and traffic type usage: The Wi-Fi console application 108 is configured to log different types of traffic flows such as data, voice and video, and their proportion to the total traffic consumption volume. This information may help end-users understand their customers' needs and traffic consumption behaviors”, [0056] “The Wi-Fi console application 108 is configured to collect Wi-Fi data from the SDK, channel scanning and routers in the vicinity”), application per device ([0056] “A handy mobile data calculator as part of the Wi-Fi console application 108 helps end-users work out how much data they used or would need, based on the apps”) and time ([0056] “End-user/home-based available bandwidth and supported data rate: … This data is used to monitor and forecast data rates over time, which is useful to view and optimize bandwidth usage... Similarly, real-time and proactive data rate monitoring can help ISPs offload data traffic (that is, between wireless and wired) with respect to peak hours towards increasing QoE.”);
 receive traffic shaper control setting ([0111] “The spectrum orchestration module 218 is configured to provide application aware spectrum allocation in order to consider throughput requirements of each user or the subscriber client device 702 in the home network 700. When neighboring client devices exceed a number of overlapping channels, the need to allocate channels according to session types is inevitable. A 4K TV streaming video or a video conference has different throughput and latency requirements than web browsing);
 and control network traffic usage by device, application and time according to the traffic shaper control settings usage by device and application according to the traffic shaper control settings ([0034] “The Wi-Fi console application 108 comprises suitable logic and/or interfaces that, when executed by a processor, communicates with the central node 112 deployed on the cloud platform 114. The Wi-Fi console application 108 may be configured as a subscriber client device application to be installed on the one or more subscriber client devices 106A-106N for optimizing utilization and performance of the Wi-Fi network 102”, [0111] “The spectrum orchestration module 218 is configured to provide application aware spectrum allocation in order to consider throughput requirements of each user or the subscriber client device 702 in the home network 700. When neighboring client devices exceed a number of overlapping channels, the need to allocate channels according to session types is inevitable. A 4K TV streaming video or a video conference has different throughput and latency requirements than web browsing or email activity”). 
Ergen does not teach measuring network usage of network traffic through a customer premise equipment (CPE) router, control network traffic usage comprising blocking network traffic and rate limiting total network traffic.
However, Jain teaches measuring network usage of network traffic through a customer premise equipment (CPE) router (Fig. 1A “Customer Premise Equipment (CPE) 130)”,[0174] “For each time period , link condition metrics may be determined based on the Layer - 1 and / or Layer - 2 statistics collected during the time period . The link condition metrics provide partial information and WLAN link conditions”,  [0175] “The following examples of link connection metrics relating to overall wireless communications may be deter mined based on Layer - 1 and / or Layer - 2 statistics”, [0176] “avgUsage — Average usage ( in Kbps transmitted and / or received , for example ) over a Sample _ Interval”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ergen to incorporate the teachings of Jain. One of ordinary skill in the art would have been motivated to make this modification in order to minimize energy consumption.
Jain does not teach control network traffic usage comprising blocking network traffic and rate limiting total network traffic.
However, Jain2 teaches control network traffic usage comprising blocking network traffic and rate limiting total network traffic(col9 lines 40-47 “Enforcement actions may include, e.g., usage monitoring, blocking, policing, and rate limiting. Usage monitoring may include time-based usage and/or data quantity-based monitoring”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ergen and Jain to incorporate the teachings of Jain2. One of ordinary skill in the art would have been motivated to make this modification in order to improve the efficiency of resource usage.



Regarding claim 2, Ergen teaches wherein measuring network usage of network traffic over a metered network further comprises measuring by application per device ([0056] “A handy mobile data calculator as part of the Wi-Fi console application 108 helps end-users work out how much data they used or would need, based on the apps”) and time ([0056] “End-user/home-based available bandwidth and supported data rate: … This data is used to monitor and forecast data rates over time, which is useful to view and optimize bandwidth usage... Similarly, real-time and proactive data rate monitoring can help ISPs offload data traffic (that is, between wireless and wired) with respect to peak hours towards increasing QoE.”),
 and wherein controlling network traffic usage further comprises controlling network usage by time according to the traffic shaper control settings ([0056] “End-user/home-based available bandwidth and supported data rate: … This data is used to monitor and forecast data rates over time, which is useful to view and optimize bandwidth usage... Similarly, real-time and proactive data rate monitoring can help ISPs offload data traffic (that is, between wireless and wired) with respect to peak hours towards increasing QoE.”).
Ergen does not teach measuring network usage of network traffic through a customer premise equipment (CPE) router.
However, Jain teaches measuring network usage of network traffic through a customer premise equipment (CPE) router (Fig. 1A “Customer Premise Equipment (CPE) 130)”,[0174] “For each time period , link condition metrics may be determined based on the Layer - 1 and / or Layer - 2 statistics collected during the time period . The link condition metrics provide partial information and WLAN link conditions”,  [0175] “The following examples of link connection metrics relating to overall wireless communications may be deter mined based on Layer - 1 and / or Layer - 2 statistics”, [0176] “avgUsage — Average usage ( in Kbps transmitted and / or received , for example ) over a Sample _ Interval”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ergen to incorporate the teachings of Jain. One of ordinary skill in the art would have been motivated to make this modification in order to minimize energy consumption.

	Regarding claim 4, Ergen teaches further comprising making usage information available to an end-user application ([0056] “The Wi-Fi console application 108 is configured to collect Wi-Fi data from the SDK, channel scanning and routers in the vicinity. In this way, various metrics are shared with end-users or customers that may include, but are not limited to, neighboring service set identifiers (SSIDs), speed test results, latency, packet loss rate, jitter, buffer rate, Central Processing Unit (CPU) and Random Access Memory (RAM) utilization, AP brands, and operating systems used”) that allows an end-user to control the traffic shaper control settings ([0114] “he Wi-Fi console application 108 further provides a very flexible platform that can optimize the Wi-Fi experience based on importance of user activity. For example, for a user giving a presentation for a business meeting, the Wi-Fi console application 108 prioritizes the user's router in the vicinity to ensure there is no interruption or connection drop due to other individuals' internet usage”).

	Regarding claim 5, Ergen teaches further comprising: evaluating current devices and current applications ([0036] “the Wi-Fi console application 108 is configured to gather and analyze smart data to enable proactive and real-time optimization facilities for end-users, enterprises and ISPs in collaboration with a cloud processor of the cloud platform 114. The SDK is configured to collect relevant data not only through its mobile app, but also over routers deployed indoors/outdoors and neighboring devices, scanning Radio Frequency (RF) channels in monitoring mode”) and comparing to a recommendations database with alternatives for devices and applications ([0048] “the AI model 214, a cloud database on the cloud platform 114 is configured to receive and store measurements (RF measurements) from client devices in the Wi-Fi network 102. The measurements stored in the cloud database are transmitted to the cloud platform 114. At the cloud platform 114, data processing and multivariable statistics on the measurements are performed”, [0056] “insights/recommendations module 220 is configured to provide various feedback related to home and office Wi-Fi networks which are as follows:
Device/User/Home-based coverage analysis: Coverage analysis indicates whether an end-user has shortage in Wi-Fi coverage or not. If there are coverage problems, ISPs can recommend to their end-users to obtain a mesh system, an extender or an update router”, (Examiner note: The insights/recommendations module 220 uses the AI model (recommendation database) to perform it functions) ;
 selecting at least one alternative from the recommendations database which will provide expected significant usage savings ([0053] “The insights/recommendations module 220 may comprise suitable logic, interfaces, and/or code that may be configured to provide, using the AI model 214, one or more insights and/or recommendations to an end-user on a dashboard of a subscriber client device using appropriate Application Programming Interfaces (APIs) based on evaluating a QoE of the end-user using the QoE/QoS evaluation module 222”, [0056]“insights/recommendations module 220 is configured to provide various feedback related to home and office Wi-Fi networks which are as follows: Device/User/Home-based coverage analysis: Coverage analysis indicates whether an end-user has shortage in Wi-Fi coverage or not. If there are coverage problems, ISPs can recommend to their end-users to obtain a mesh system, an extender or an update router”) ;
 and presenting the at least one alternative to an end-user with benefits of the alternative shown in terms of the amount of bandwidth savings or fraction of a metered WAN's usage limit that is saved ([0073] “further configured to identify and classify each subscriber behavior … that analyze data used for classification and regression analysis including dead spots, weak signals, outdated equipment”, [0056] “End-user/home-based available bandwidth and supported data rate: The data rate provides the link layer rate, whereas bandwidth provides the theoretical value, that an end-user device is allowed to transmit data at a given instance … This data is used to monitor and forecast data rates over time, which is useful to view and optimize bandwidth usage. It can help clients plan infrastructure needs with a view to minimize costs without compromising QoE”).

Regarding claim 6, Ergen teaches wherein the end-user application further provides a way for the end-user to order an alternative device or an alternative application corresponding to the at least one alternative ([0128] “This has already been implemented in some enterprises and carrier Wi-Fi systems. Some of these functions will also be available in a digital marketplace available for anyone to buy as they need instead of being deployed centrally by an operator”).

Regarding claim 7, Ergen teaches wherein the end-user application is an application executing on a cell phone ([0055] “The Wi-Fi console application 108 also enables an end-user to define QoE objectives via a settings page on the dashboard of a subscriber client device of the end-user”).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ergen in view of Jain further in view of Jain2 as applied to claim 1-7 above, and further in view of Sivaraman (US 20220086071).

Regarding claim 8, Ergen, Jain, Jain2 does not teach wherein at least one device is given an end-user identifiable device type name based on characteristics of network traffic carried by the at least one device and that is partially based on upstream domain names the at least one device has communicated with.
	However, Sivaraman teaches wherein at least one device is given an end-user identifiable device type name based on characteristics of network traffic carried by the at least one device and that is partially based on upstream domain names the at least one device has communicated with ([0068] “processing the device behavior data of the IoT devices and the IoT device type data to classify each of the IoT devices as being a corresponding one of the plurality of known IoT device types”, Fig. 4 “Classifier”, “DNS”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ergen, Jain, Jain 2 to incorporate the teachings of Sivaraman. One of ordinary skill in the art would have been motivated to make this modification in order to minimize resource usage.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ergen in view of Jain further in view of Jain2 as applied to claim 1-7 above, and further in view of Cha (US 20140241155).

Regarding claim 9, Ergen teaches wherein controlling network traffic by device application and time according to the traffic shaper control setting further comprises by time of day ([0056] “End-user/home-based available bandwidth and supported data rate: … This data is used to monitor and forecast data rates over time, which is useful to view and optimize bandwidth usage... Similarly, real-time and proactive data rate monitoring can help ISPs offload data traffic (that is, between wireless and wired) with respect to peak hours towards increasing QoE.”).
Ergen does not teach blocking network traffic, blocking network traffic when usage limits are reached, rate limiting total network traffic and rate limiting network traffic.
However, Jain teaches  rate limiting total network traffic ([0136] “Action A may include causing a network element to rate limit connections within broadband network 140 to match the speed of a wireless access point , to avoid queue build - up at a CPE”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ergen to incorporate the teachings of Jain. One of ordinary skill in the art would have been motivated to make this modification in order to minimize congestion.

Jain does not teach blocking network traffic, blocking network traffic when usage limits are reached, and rate limiting network traffic.
Jain2 teaches blocking network traffic, and rate limiting network traffic (col9 lines 40-47 “Enforcement actions may include, e.g., usage monitoring, blocking, policing, and rate limiting. Usage monitoring may include time-based usage and/or data quantity-based monitoring”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ergen and Jain to incorporate the teachings of Jain2. One of ordinary skill in the art would have been motivated to make this modification in order to improve the efficiency of resource usage.

Jain2 does not teach blocking network traffic when usage limits are reached.
However, Cha teaches blocking network traffic when usage limits are reached ([0188] “in case the limit allocated to the wireless terminal device 300 is exceeded as a result of the comparison, blocking data communication connection of the policy applicable target application”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ergen, Jain, Jain2 to incorporate the teachings of Cha. One of ordinary skill in the art would have been motivated to make this modification in order to improve the efficiency of resource usage.

Claim(s) 10, 11, 13, 17, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ergen in view of Sivaraman et al.(US 20220086071) further in view of Jain2.

Regarding claim 10, Ergen teaches a network metering system comprising: a classifier which measures network usage by device, application ([0056] “A handy mobile data calculator as part of the Wi-Fi console application 108 helps end-users work out how much data they used or would need, based on the apps”), and time of day ([0056] “End-user/home-based available bandwidth and supported data rate: … This data is used to monitor and forecast data rates over time, which is useful to view and optimize bandwidth usage... Similarly, real-time and proactive data rate monitoring can help ISPs offload data traffic (that is, between wireless and wired) with respect to peak hours towards increasing QoE.”), 
and a traffic shaper that allows device network traffic and application network traffic to be individually controlled with control settings ([0034] “The Wi-Fi console application 108 comprises suitable logic and/or interfaces that, when executed by a processor, communicates with the central node 112 deployed on the cloud platform 114. The Wi-Fi console application 108 may be configured as a subscriber client device application to be installed on the one or more subscriber client devices 106A-106N for optimizing utilization and performance of the Wi-Fi network 102”).
Ergen does not teach where at least one device is given an end-user identifiable device type name based on characteristics of network traffic the at least one device carried, and at least in part based on upstream domain names the at least one device has interacted with, comprising blocking network traffic and rate limiting total network traffic.
However, Sivaraman teaches where at least one device is given an end-user identifiable device type name based on characteristics of network traffic the at least one device carried, and at least in part based on upstream domain names the at least one device has interacted with ([0068] “processing the device behavior data of the IoT devices and the IoT device type data to classify each of the IoT devices as being a corresponding one of the plurality of known IoT device types”, Fig. 4 “Classifier”, “DNS”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Ergen to incorporate the teachings of Sivaraman. One of ordinary skill in the art would have been motivated to make this modification in order to minimize resource usage.
Sivaraman does not teach comprising blocking network traffic and rate limiting total network traffic.
Jain2 teaches comprising blocking network traffic and rate limiting total network traffic (col9 lines 40-47 “Enforcement actions may include, e.g., usage monitoring, blocking, policing, and rate limiting. Usage monitoring may include time-based usage and/or data quantity-based monitoring”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ergen and Sivaraman to incorporate the teachings of Jain2. One of ordinary skill in the art would have been motivated to make this modification in order to improve the efficiency of resource usage.



	Regarding claim 11, Ergen teaches further comprising a smart meter application configured to make available to an end-user usage information over time by device and application ([0056] “The Wi-Fi console application 108 is configured to collect Wi-Fi data from the SDK, channel scanning and routers in the vicinity. In this way, various metrics are shared with end-users or customers that may include, but are not limited to, neighboring service set identifiers (SSIDs), speed test results, latency, packet loss rate, jitter, buffer rate, Central Processing Unit (CPU) and Random Access Memory (RAM) utilization, AP brands, and operating systems used”).

	Regarding claim 13, Ergen teaches wherein the smart meter application evaluates current devices and current applications ([0036] “the Wi-Fi console application 108 is configured to gather and analyze smart data to enable proactive and real-time optimization facilities for end-users, enterprises and ISPs in collaboration with a cloud processor of the cloud platform 114. The SDK is configured to collect relevant data not only through its mobile app, but also over routers deployed indoors/outdoors and neighboring devices, scanning Radio Frequency (RF) channels in monitoring mode”),
 uses a recommendations database with alternatives for devices ([0048] “the AI model 214, a cloud database on the cloud platform 114 is configured to receive and store measurements (RF measurements) from client devices in the Wi-Fi network 102. The measurements stored in the cloud database are transmitted to the cloud platform 114. At the cloud platform 114, data processing and multivariable statistics on the measurements are performed”, [0056] “insights/recommendations module 220 is configured to provide various feedback related to home and office Wi-Fi networks which are as follows:
Device/User/Home-based coverage analysis: Coverage analysis indicates whether an end-user has shortage in Wi-Fi coverage or not. If there are coverage problems, ISPs can recommend to their end-users to obtain a mesh system, an extender or an update router”, (Examiner note: The insights/recommendations module 220 uses the AI model (recommendation database) to perform it functions)  and applications to select at least one alternative from the recommendations database which will provide expected significant usage ([0053] “The insights/recommendations module 220 may comprise suitable logic, interfaces, and/or code that may be configured to provide, using the AI model 214, one or more insights and/or recommendations to an end-user on a dashboard of a subscriber client device using appropriate Application Programming Interfaces (APIs) based on evaluating a QoE of the end-user using the QoE/QoS evaluation module 222”, [0056]“insights/recommendations module 220 is configured to provide various feedback related to home and office Wi-Fi networks which are as follows: Device/User/Home-based coverage analysis: Coverage analysis indicates whether an end-user has shortage in Wi-Fi coverage or not. If there are coverage problems, ISPs can recommend to their end-users to obtain a mesh system, an extender or an update router”);
  and presents the at least one alternative to an end-user with benefits of the alternative shown in terms of an amount of bandwidth savings  ([0073] “further configured to identify and classify each subscriber behavior … that analyze data used for classification and regression analysis including dead spots, weak signals, outdated equipment”, [0056] “End-user/home-based available bandwidth and supported data rate: The data rate provides the link layer rate, whereas bandwidth provides the theoretical value, that an end-user device is allowed to transmit data at a given instance … This data is used to monitor and forecast data rates over time, which is useful to view and optimize bandwidth usage. It can help clients plan infrastructure needs with a view to minimize costs without compromising QoE”)  or fraction of a metered WAN's usage limit that is saved.

Regarding claim 17, Ergen teaches where the device usage classifier processes IP flow records to classify a type of each LAN device and to maintain a usage for each device ([0056] “The Wi-Fi console application 108 is configured to log different types of traffic flows such as data, voice and video, and their proportion to the total traffic consumption volume. This information may help end-users understand their customers' needs and traffic consumption behaviors”, [0050] “Dynamic and precise usage information collected from the one or more subscriber client devices 106A-106N allows for smart band/channel selection using the spectrum orchestration module 218 to minimize congestion and interference”),
Ergen does not teach wherein the classifier comprises a device usage classifier with device profile rules, and where the device profile rules determine the type of each LAN device.
However, Sivaraman teaches wherein the classifier comprises a device usage classifier with device profile rules ([0122] “These flow-rules allow the OpenFlow switch to provide telemetry that enables network traffic profiles of the device to be characterized in real-time”), and where the device profile rules determine the type of each LAN device ([0105] “network device classification process and apparatus that monitor network traffic in a communications network in order to automatically determine network traffic patterns (i.e., behavior) of the networked devices in that network, and to use those network traffic patterns as fingerprints to automatically identify which of the networked devices are IoT devices and which are not, and for each IoT device, to automatically identify the type of that IoT device (typically including its function, manufacturer, and even model number)”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ergen and Jain to incorporate the teachings of Sivaraman. One of ordinary skill in the art would have been motivated to make this modification in order to improve resource usage.

Regarding claim 18, Ergen teaches wherein the classifier comprises an IP flow records cache with a record entry for each recent IP flow ([0056] “The Wi-Fi console application 108 is configured to log different types of traffic flows such as data, voice and video, and their proportion to the total traffic consumption volume”).

	Regarding claim 20, Ergen teaches wherein the classifier comprises application control profile rules which are used to determine to which application an IP flow's usage should be attributed to ([0133] “The spectrum/channel allocation module 212 allocates a spectrum/channel allocation for the Wi-Fi network 102 using the AI model 214, for optimizing Wi-Fi access for the subscriber client device 106A based on the interference detected, throughput requirements of applications running on the subscriber client device 106A and importance/priority of user activity on the subscriber client device 106A”).



Claim(s) 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ergen in view of Sivaraman further in view of Jain2 as applied to claim 10, 11, 13, 17, 18, 20 above, and further in view of Cha.

Regarding claim 12, Ergen teaches wherein the smart meter application allows a user to control the control settings, where the control setting include by time of day ([0056] “End-user/home-based available bandwidth and supported data rate: … This data is used to monitor and forecast data rates over time, which is useful to view and optimize bandwidth usage... Similarly, real-time and proactive data rate monitoring can help ISPs offload data traffic (that is, between wireless and wired) with respect to peak hours towards increasing QoE.”). 
Ergen and Sivaraman does not teach blocking, blocking when usage limits are reached, and rate limiting.
However, Jain2 teaches blocking, and rate limiting (col9 lines 40-47 “Enforcement actions may include, e.g., usage monitoring, blocking, policing, and rate limiting. Usage monitoring may include time-based usage and/or data quantity-based monitoring”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ergen, and Sivaraman to incorporate the teachings of Jain2. One of ordinary skill in the art would have been motivated to make this modification in order reduce congestion.
Jain2 does not teach blocking when usage limits are reached.
Cha teaches blocking when usage limits are reached ([0188] “in case the limit allocated to the wireless terminal device 300 is exceeded as a result of the comparison, blocking data communication connection of the policy applicable target application”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ergen, Sivaraman , and Jain2 to incorporate the teachings of Cha. One of ordinary skill in the art would have been motivated to make this modification in order to minimize resource usage.

Regarding claim 14, Ergest teaches wherein the control settings include by time of day ([0056] “End-user/home-based available bandwidth and supported data rate: … This data is used to monitor and forecast data rates over time, which is useful to view and optimize bandwidth usage... Similarly, real-time and proactive data rate monitoring can help ISPs offload data traffic (that is, between wireless and wired) with respect to peak hours towards increasing QoE.”). 
Ergest and Sivaraman does not teach blocking, blocking when usage limits are reached, rate limiting.
However, Jain2 teaches blocking (col9 lines 40-47 “Enforcement actions may include, e.g., usage monitoring, blocking, policing, and rate limiting. Usage monitoring may include time-based usage and/or data quantity-based monitoring”), rate limiting (col9 lines 60-67 “Enforcement actions may include, e.g., usage monitoring, blocking, policing, and rate limiting. Usage monitoring may include time-based usage and/or data quantity-based monitoring”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ergen, and Sivaraman to incorporate the teachings of Jain2. One of ordinary skill in the art would have been motivated to make this modification in order reduce congestion.
	Jain2 does not teach blocking when usage limits are reached.
However, Cha teaches blocking when usage limits are reached([0188] “in case the limit allocated to the wireless terminal device 300 is exceeded as a result of the comparison, blocking data communication connection of the policy applicable target application”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ergen, Sivaraman , and Jain2 to incorporate the teachings of Cha. One of ordinary skill in the art would have been motivated to make this modification in order to minimize resource usage.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ergen in view of Sivaraman further view of Jain2 as applied to claim 10, 11, 13, 17, 18, 20 above, and further in view of Jain.

Regarding claim 15, Ergen teaches wherein the classifier and the traffic shaper are implemented in a smart meter ([0056] “The Wi-Fi console application 108 is configured to collect Wi-Fi data from the SDK … AP brands, and operating systems used … The Wi-Fi console application 108 is configured to provide a dashboard that is customized to meet the strategic objectives of different users. Actionable insights may be generated for future network planning and resource optimization based on historical data analytics using the insights/recommendations module 220”)).
Ergen, Sivaraman, Jain2 does not teach implemented in a smart meter on a customer premise router
	However, Jain teaches implemented in a smart meter on a customer premise router (Fig. 1A “Customer Premise Equipment (CPE) 130)”,[0174] “For each time period , link condition metrics may be determined based on the Layer - 1 and / or Layer - 2 statistics collected during the time period . The link condition metrics provide partial information and WLAN link conditions”,  [0175] “The following examples of link connection metrics relating to overall wireless communications may be deter mined based on Layer - 1 and / or Layer - 2 statistics”, [0176] “avgUsage — Average usage ( in Kbps transmitted and / or received , for example ) over a Sample _ Interval”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ergen, Sivaraman, Jain2 to incorporate the teachings of Jain. One of ordinary skill in the art would have been motivated to make this modification in order to minimize energy consumption.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ergen in view of Sivaraman further in view of Jain2 as applied to claims 10, 11, 13, 17, 18, 20 above, and further in view of Abrgrall et al.(US 9154550).

Regarding claim 16, Ergen and Sivaraman does not explicitly teach wherein the classifier comprises an application usage classifier with application usage profile rules, where the application usage classifier processes IP flow records to maintain usage by application according to the application usage profile rules used to determine which application network usage should be attributed to.
However, Abrgrall teaches wherein the classifier comprises an application usage classifier with application usage profile rules (col 4 lines 35-40 “a computing device 100 that includes a data usage service 102, which can determine, profile, control, adapt, and report data usage associated with networks 104”),
 where the application usage classifier processes IP flow records to maintain usage by application according to the application usage profile rules used to determine which application network usage should be attributed to (Fig. 4A “DATA USAGE RECORD CONTEXT A”, col 7 lines 45 -55 “determining and controlling the overall data usage, the data usage service 102 can classify and determine the applications 106 based on a context. The context can be related to the manner within which the applications 106 execute on the computing device 100, to the network which the application is utilizing to exchange data, to activities being performed by the applications 106, to user defined situations, or combinations of these contexts”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ergen, Sivaraman, Jain2 to incorporate the teachings of Abrgrall. One of ordinary skill in the art would have been motivated to make this modification in order to increase the efficiency of resource usage.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ergen in view of Sivaraman further in view of Jain2 as applied to claim 10, 11, 13, 17, 18, 20 above, and further in view of Raleigh et al(US 2016/0344604).

Regarding claim 19, Ergen, Sivaraman, Jain2 does not explicitly teach wherein the classifier comprises a domain name cache that stores a domain name to IP address translations of recently accessed hosts on a public internet.
	However, Raleigh teaches wherein the classifier comprises a domain name cache that stores a domain name to IP address translations of recently accessed hosts on a public internet ([0182] “In some embodiments, a policy control agent, service monitor agent, or another agent or function (or combinations thereof) of the service processor records and reports IP addresses or includes a DNS lookup function to report IP addresses or IP addresses and associated URLs for monitored service usage activities”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ergen, Sivaraman, Jain2 to incorporate the teachings of Raleigh. One of ordinary skill in the art would have been motivated to make this modification in order to increase the quality of experience for the user.

Response to Arguments
Applicant's arguments filed 09/13/2022 have been fully considered but they are not persuasive.
Applicant’s Argument 1
Applicant asserts that Ergen does not teach or suggest controlling the network traffic by blocking network traffic and limiting total network traffic according to traffic shaper control setting.
Examiner’s Response 1
	Examiner respectfully disagrees. The combination of Ergen in view of Jain further in view of Jain2 teaches controlling the network traffic by blocking network traffic and limiting total network traffic according to traffic shaper control setting.
	Ergen is relied upon to teach controlling network traffic usage by device and application according to the traffic shaper control settings ([0034] “The Wi-Fi console application 108 comprises suitable logic and/or interfaces that, when executed by a processor, communicates with the central node 112 deployed on the cloud platform 114. The Wi-Fi console application 108 may be configured as a subscriber client device application to be installed on the one or more subscriber client devices 106A-106N for optimizing utilization and performance of the Wi-Fi network 102”, [0111] “The spectrum orchestration module 218 is configured to provide application aware spectrum allocation in order to consider throughput requirements of each user or the subscriber client device 702 in the home network 700. When neighboring client devices exceed a number of overlapping channels, the need to allocate channels according to session types is inevitable. A 4K TV streaming video or a video conference has different throughput and latency requirements than web browsing or email activity”)

	Jain2 is relied upon to teach blocking network traffic and rate limiting total network traffic (col9 lines 40-47 “Enforcement actions may include, e.g., usage monitoring, blocking, policing, and rate limiting. Usage monitoring may include time-based usage and/or data quantity-based monitoring”).

Applicant’s Argument 2
	Applicant asserts neither Ergen, Jain or Jain2 describe rate limiting by time of day as claimed.
Examiner’s Response 2
	Examiner respectfully disagrees. The combination of Ergen in view of Jain further in view of Jain2 further in view of Cha.
Ergen is relied upon to teach wherein controlling network traffic by device application and time according to the traffic shaper control setting further comprises by time of day ([0056] “End-user/home-based available bandwidth and supported data rate: … This data is used to monitor and forecast data rates over time, which is useful to view and optimize bandwidth usage... Similarly, real-time and proactive data rate monitoring can help ISPs offload data traffic (that is, between wireless and wired) with respect to peak hours towards increasing QoE.”).
Jain is relied upon to teach rate limiting total network traffic ([0136] “Action A may include causing a network element to rate limit connections within broadband network 140 to match the speed of a wireless access point , to avoid queue build - up at a CPE”).
Jain2 is relied upon to teach blocking network traffic, and rate limiting network traffic (col9 lines 40-47 “Enforcement actions may include, e.g., usage monitoring, blocking, policing, and rate limiting. Usage monitoring may include time-based usage and/or data quantity-based monitoring”).
More specifically, Ergen performs an action during peak hours of the days as cited in [0056] in order to increase QoE. Both Jain and Jain 2 teach rate limiting so the combination of Ergen, Jain or Jain2 describes rate limiting by time of day as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lauer et al. (US 20180077030) teaches rate limit and caps to control usage of bandwidth in a network.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH TRAN-DANH FOLLANSBEE whose telephone number is (571)272-3071. The examiner can normally be reached 10am -6 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.F./Examiner, Art Unit 2411   

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411